            Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JAMES HARRELSON,                       :
                                       :
                Plaintiff,             :
                                                      CASE NO.: ______________________
                                       :
      -against-                        :
                                       :
TCF FINANCIAL CORPORATION, CRAIG :
R. DAHL, PETER BELL, WILLIAM F.        :
BIEBER, THEODORE J. BIGOS, KAREN L. :
GRANDSTRAND, GEORGE G. JOHNSON, :
RICHARD H. KING, VANCE K.              :
OPPERMAN, ROGER J. SIT, JULIE H.       :
SULLIVAN, BARRY N. WINSLOW, and        :
THERESA M. H. WISE,                    :

               Defendants.
-------------------------------------- X

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff James Harrelson (“Plaintiff”), on behalf of himself, by and through his

  attorneys, alleges the following upon information and belief, including investigation of counsel

  and review of publicly-available information, except as to those allegations pertaining to

  Plaintiff, which are alleged upon personal knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against TCF Financial Corporation (“TCF” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as

the “Board” or the “Individual Defendants” and, together with TCF, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the

proposed merger of Chemical Financial Corporation (“Chemical”) with TCF.

       2.       On January 27, 2019, Chemical and TCF entered into an Agreement and Plan of
                                                1
            Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 2 of 18



Merger (the “Merger Agreement”), pursuant to which TCF will merge with and into Chemical,

with Chemical as the surviving corporation (the “Proposed Transaction”). Immediately following

the merger or at such later time as the parties may mutually agree, Chemical’s wholly-owned

subsidiary, Chemical Bank, a Michigan banking corporation, will merge with and into TCF’s

wholly-owned subsidiary, TCF National Bank, a national banking association, with TCF National

Bank as the surviving bank.

       3.       Under the terms of the Merger Agreement, each outstanding share of TCF common

stock will be converted into the right to receive 0.5081 shares of Chemical common stock (the

“Merger Consideration”).

       4.       On March 29, 2019, in order to convince TCF’s public common shareholders to

vote in favor of the Proposed Transaction, Defendants authorized the filing of a materially

incomplete and misleading Form S-4 Registration Statement (the “Proxy”) with the SEC, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for TCF; (ii) the valuation analyses performed by TCF’s

financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”), in support of its fairness opinion;

and (iii) the potential conflict of interest J.P. Morgan faced as a result of the prior work its

performed for TCF.

       6.       The special meeting of the Company’s shareholders to vote on the Proposed

Transaction is quickly approaching. It is therefore imperative that the material information that

has been omitted from the Proxy is disclosed prior to the special meeting of TCF shareholders so

Plaintiff can properly exercise his corporate voting rights.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

                                                 2
            Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 3 of 18



Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to TCF’s public

common shareholders sufficiently in advance of the special meeting of the Company’s

shareholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, TCF’s common stock is listed and traded on the New York Stock

Exchange, which is also headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                                 3
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 4 of 18



                                            PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

holder of TCF common stock.

       12.     Defendant TCF is a Delaware corporation that maintains its principal place of

business at 200 Lake Street East, Mail Code EXO-01-G, Wayzata, Minnesota 55391-1693. TCF’s

common shares are traded on the New York Stock Exchange under the ticker symbol “TCF.”

       13.     Defendant Craig R. Dahl is, and has been at all relevant times, a director of the

Company, and currently serves as the Chairman of the Board and Chief Executive Officer of TCF.

       14.     Defendant Peter Bell is, and has been at all relevant times, a director of the

Company.

       15.     Defendant William F. Bieber is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Theodore J. Bigos is, and has been at all relevant times, a director of the

Company.

       17.     Defendant Karen L. Grandstrand is, and has been at all relevant times, a director of

the Company.

       18.     Defendant George G. Johnson is, and has been at all relevant times, a director of

the Company.

       19.     Defendant Richard H. King is, and has been at all relevant times, a director of the

Company.

       20.     Defendant Vance K. Opperman is, and has been at all relevant times, a director of

the Company.

       21.     Defendant Roger J. Sit is, and has been at all relevant times, a director of the

Company.

                                                4
          Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 5 of 18



       22.     Defendant Julie H. Sullivan is, and has been at all relevant times, a director of the

Company.

       23.     Defendant Barry N. Winslow is, and has been at all relevant times, a director of the

Company.

       24.     Defendant Theresa M. H. Wise is, and has been at all relevant times, a director of

the Company.

       25.     The defendants identified in paragraphs 12 through 23 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with TCF, the “Defendants.”



                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       26.     TCF Financial Corporation is a national bank holding company, headquartered in

Wayzata, Minnesota. Through its wholly-owned subsidiary TCF National Bank, TCF operated

314 bank branches in Illinois, Minnesota, Michigan, Colorado, Wisconsin, Arizona and South

Dakota at December 31, 2018. TCF provides a full range of consumer-facing and commercial

services, including consumer banking services in 47 states, commercial banking services in 42

states, commercial leasing and equipment financing in all 50 states and, to a limited extent, in

foreign countries and commercial inventory financing in all 50 states and Canada and, to a limited

extent, in other foreign countries.

       27.     Chemical is a financial holding company headquartered in Detroit, Michigan, that

was incorporated in the State of Michigan in August 1973. Chemical relocated its headquarters

from Midland, Michigan to Detroit, Michigan effective July 25, 2018, and is the largest banking

company headquartered in Michigan. Chemical’s common stock is listed on NASDAQ under the

symbol “CHFC.” As of December 31, 2018, Chemical had total consolidated assets of $21.5

                                                5
          Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 6 of 18



billion, total loans of $15.3 billion, total deposits of $15.6 billion and total shareholders’ equity of

$2.8 billion. Chemical operates through a single subsidiary bank, Chemical Bank. As of December

31, 2018, Chemical Bank had 212 banking offices located in Michigan, Ohio and northern Indiana.

        28.     On January 27, 2019, the Board caused the Company to enter into the Merger

Agreement.

        29.     Pursuant to the terms of the Merger Agreement, each outstanding share of TCF

common stock will only be converted into 0.5081 shares of Chemical common stock.

        30.     On January 28, 2019, TCF issued a press release announcing the Proposed

Transaction, which stated in relevant part:

                    Chemical Financial Corporation and TCF Financial
                Corporation Announce Merger of Equals to Create a Premier
                         Midwest Bank Headquartered in Detroit

                •   Creates a premier bank in the Midwest with $45 billion in assets
                •   Enhances competitive position by delivering the scale,
                    profitability and predictable performance required to compete
                    and win in an evolving market
                •   Merger combines two complementary platforms – strengthening
                    each company’s standalone growth profile
                •   EPS accretion, relative to consensus estimates, of 17% to
                    Chemical shareholders and 31% to TCF shareholders; 2.7-year
                    tangible book value per share earn back
                •   Combined company retains shared values including deep
                    community ties, customer-centric focus and commitment to
                    performance
                •   Significant operation centers in Minneapolis, Midland and
                    Chicago

                DETROIT & WAYZATA, Minn.--(BUSINESS WIRE)--Chemical
                Financial Corporation (“Chemical”) (NASDAQ: CHFC) and TCF
                Financial Corporation (“TCF”) (NYSE: TCF) today announced the
                signing of a definitive agreement under which the companies will
                combine in an all-stock merger of equals transaction. Under the
                terms of the agreement, which was unanimously approved by the
                boards of directors of both companies, TCF will merge into
                Chemical, and the combined holding company and bank will operate
                under the TCF name and brand following the closing of the
                transaction.

                                                  6
Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 7 of 18



    The merger combines two complementary banking platforms to
    create a premier Midwest bank that will be uniquely positioned to
    capitalize on market opportunities and broaden the channels and
    customers it serves through increased scale and expanded product
    offerings. The combined company will have approximately $45
    billion in assets, $34 billion in total deposits and more than 500
    branches across nine states, including four of the top 10 Midwest
    markets. It will leverage the strengths of Chemical’s community
    banking and wealth management capabilities with TCF’s large
    deposit franchise and expertise in wholesale lending on a national
    basis.

    “With a shared strategic vision and increased scale and capabilities,
    our two complementary banking platforms will be positioned to
    better serve our customers and communities,” said Chemical’s
    Chairman Gary Torgow. “The combination of TCF and Chemical
    creates the largest midcap bank in the Midwest, poised to deliver
    double-digit EPS accretion for each set of shareholders, significant
    cost synergies, top-tier return metrics, a more diversified balance
    sheet and a lower risk profile. We also share a deep commitment to
    supporting and giving back to the communities we serve.”

    TCF Chairman, CEO and President Craig Dahl said, “We are
    confident that this merger will enhance our ability to deliver stronger
    and more sustainable growth and greater value creation than either
    company could achieve alone. The new TCF will have attractive
    positions in both its product suite and market footprint as well as a
    more diversified loan portfolio and increased lending capabilities
    across asset classes, geographies and industry verticals. Through
    improved profitability and earnings predictability, we will be able
    to reinvest in the business to drive multiple growth engines, enhance
    our ability to compete in the next generation of banking and sustain
    consistent return on capital for shareholders. We believe the
    combined company will also create new opportunities for our
    employees and enable us to attract and retain top talent.”

    Strategic Benefits of the Merger

    Enhanced scale and capabilities: The combined organization will
    be strategically positioned to capitalize on market opportunities and
    better serve its customers throughout several of the largest, most
    attractive markets in the Midwest. Together, the companies will
    have the scale to better invest, compete and outperform by
    leveraging leading market positions and complementary products.
    Limited overlap of markets and product suites will benefit
    customers through a consistent go-to-market approach and minimal
    disruption.

                                      7
Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 8 of 18



    Accelerates achievement of each company’s strategic priorities:
    Complementary operations with limited overlap will broaden the
    opportunities to drive sustainable growth and increase market share.
    TCF’s strength in national lending verticals complements
    Chemical’s core in-market commercial lending and wealth
    management offerings. The two banks’ shared strengths in
    infrastructure, digital platforms, and mortgage banking will enhance
    the combined organization’s position while improving efficiency.

    More balanced deposit mix and loan portfolio: The combination
    creates a more diversified deposit mix between retail and
    commercial business lines and a more balanced loan portfolio across
    geographies, asset classes and commercial industries. On a
    combined basis, the company expects to have increased capacity for
    loan growth while maintaining its current risk thresholds.

    Complementary values and community focus: Both
    organizations share a legacy of developing deep community ties,
    along with core values centered on customer service, accountability,
    and adaptability to market changes. The combined organization will
    have a stronger, deeper leadership team with complementary
    expertise to drive enhanced operational performance, strategic
    growth, and risk management. In addition, the combined bank will
    continue to provide philanthropic, civic, and economic development
    support to the communities in which it operates.

    Financial Benefits of the Merger
    The transaction is projected to deliver 17% EPS accretion to
    Chemical and 31% EPS accretion to TCF by 2020, with a tangible
    book value earn-back period of 2.7 years. Pro forma merged
    company financial metrics are based on each company’s stand-alone
    consensus median analyst estimates, estimated combined company
    cost synergies, anticipated purchase accounting adjustments, and the
    expected merger closing time-frame. On a pro forma basis, the
    business is expected to deliver top-tier operating and return metrics
    with cost savings on a fully-phased in basis, including:

           •   Significant operation centers in Minneapolis, Midland
               and Chicago
           •   Return on Average Assets of approximately 1.6%; and
           •   Efficiency ratio of approximately 53%.

    In addition, the transaction is expected to generate approximately
    $180 million in annual run-rate cost synergies by 2020, with
    minimal reductions in branches.

    Transaction Details
    Under the terms of the agreement, TCF shareholders will receive
                                     8
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 9 of 18



              0.5081 shares of Chemical common stock for each share of TCF
              common stock based on a fixed exchange ratio, equivalent to $21.58
              per TCF share based on the closing price as of January 25, 2019.
              Each outstanding share of 5.70% Series C Non-Cumulative
              Perpetual Preferred Stock of TCF will be converted into the right to
              receive one share of a newly created series of preferred stock of
              Chemical. Upon completion of the deal, TCF and Chemical
              shareholders will own 54% and 46% of the combined company,
              respectively, on a fully diluted basis.

              Governance and Leadership

              The combined company will be headquartered in Detroit and
              maintain a significant operating presence in Minneapolis as well as
              Midland and Chicago. The combined company will be led by:

                     •   Gary Torgow, who will serve as executive chairman of
                         the board of directors;
                     •   Vance Opperman, who is the current lead independent
                         director of TCF Financial Corporation’s board of
                         directors, will serve as lead independent director;
                     •   Craig Dahl, who will serve as CEO and president;
                     •   Dennis Klaeser, who will serve as CFO;
                     •   Brian Maass, who will serve as deputy CFO and
                         treasurer; and
                     •   David Provost will become chairman of the combined
                         bank and Tom Shafer will become president and COO of
                         the combined bank.

              Additional leadership team members will be comprised of highly
              experienced and proven executives who reflect the strengths and
              capabilities of both banks and will share equally in the integration
              process.

              The combined company’s board of directors will have sixteen
              directors, consisting of eight directors from TCF and eight directors
              from Chemical.

The Proxy Omits Material Information

       31.    On March 29, 2019, Defendants filed a materially incomplete and misleading Proxy

with the SEC. The Individual Defendants were obligated to carefully review the Proxy before it

was filed with the SEC and disseminated to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Proxy misrepresents or omits

                                               9
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 10 of 18



material information that is necessary for the Company’s shareholders to make an informed voting

decision in connection with the Proposed Transaction.

       32.     First, the Proxy fails to provide sufficient information regarding financial

projections for TCF.

       33.     Specifically, the Proxy states that J.P. Morgan conducted a valuation analysis that

was based on the TCF internal forecasts for the period 2019 through 2024.           However, the

Unaudited Financial Forecasts section of the Proxy selectively discloses financial projections for

TCF’s projected Net Income Available to Common Shareholders and Earnings Per Share for the

fiscal years 2019 and 2020. See Proxy at 74. As a result, the Proxy materially misleads Company

shareholders by failing to completely and fully disclose financial projections concerning TCF.

       34.     If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but

liability for not having spoken enough. With regard to future events, uncertain figures, and other

so-called soft information, a company may choose silence or speech elaborated by the factual basis

as then known—but it may not choose half-truths. Accordingly, Defendants have selectively

disclosed some of the projections utilized by J.P. Morgan, but have omitted the complete and

accurate iterations of the projections that were reviewed by the Board and relied upon by J.P.

Morgan when preparing its fairness opinion. Thus, their omission renders the TCF projections

disclosed in the Unaudited Financial Forecasts section of the Proxy on pages 72 through 75

misleading.

       35.     Second, with respect to J.P. Morgan’s Dividend Discount Analysis for TCF, the

Proxy is materially misleading and incomplete because it fails to disclose: (i) TCF’s five-year

projections, including TCF’s estimated net income for the period 2021 through 2024 and TCF’s

estimated dividend streams for the period 2019 through 2024, which were fundamental inputs

                                               10
           Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 11 of 18



underlying the analysis; (ii) TCF’s range of terminal value; and (iii) the inputs and assumptions

underlying the selection of the range of discount rates of 9.0% to 11.0%. See Proxy at 90.

          36.   Similarly, with respect to J.P. Morgan’s Dividend Discount Analysis for Chemical,

the Proxy is materially misleading and incomplete because it fails to disclose: (i) Chemical’s five-

year projections, including Chemical’s estimated net income for the period 2021 through 2024 and

Chemical’s estimated dividend streams for the period 2019 through 2024, which were fundamental

inputs underlying the analysis; (ii) Chemical’s range of terminal value; and (iii) the inputs and

assumptions underlying the selection of the range of discount rates of 9.0% to 11.0%. See Proxy

at 92.

          37.   These key inputs are material to TCF shareholders, and their omission renders the

summaries of J.P. Morgan’s Dividend Discount Analysis for TCF and Chemical incomplete and

misleading. As one highly-respected law professor explained regarding the fundamental flaws

with valuation analyses bankers perform where the banker takes management’s forecasts and then

makes several key choices, each “key choice” can significantly affect the final valuation. Steven

M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Consequently, the

“dazzling variability makes it difficult to rely, compare, or analyze the valuations underlying a

fairness opinion unless full disclosure is made of the various inputs in the valuation process, the

weight assigned for each, and the rationale underlying these choices.” Id. at 1577-78 (emphasis

added).     Without the above-mentioned information, TCF shareholders cannot evaluate for

themselves the reliability of J.P. Morgan’s Dividend Discount Analysis for TCF and Chemical,

make a meaningful determination of whether the implied equity value per share ranges reflect the

true values of TCF and Chemical or, instead, was the result of an unreasonable judgment by J.P.

Morgan, and make an informed decision regarding whether to vote in favor of the Proposed

Transaction.

                                                11
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 12 of 18



       38.     With respect to J.P. Morgan’s TCF Public Trading Multiples Analysis, the Proxy

fails to disclose the individual multiples J.P. Morgan calculated for each of the companies utilized

in the analysis. See Proxy at 88-89. A fair summary of the TCF Public Trading Multiples Analysis

requires the disclosure of the individual multiples for each company utilized; merely providing the

range of multiples that a banker selected and then applied to calculate implied equity values per

share is insufficient, as shareholders are unable to assess whether the banker selected the

appropriate companies, or, instead, selected certain, inapplicable companies in order to make the

Merger Consideration appear more favorable.           Accordingly, the omission of the individual

multiples renders the summary of the J.P. Morgan’s TCF Public Trading Multiples Analysis set

forth on pages 88 through 89 of the Proxy materially incomplete and misleading.

       39.     Similarly, J.P. Morgan’s Chemical Public Trading Multiples Analysis, the Proxy

fails to disclose the individual multiples for each company utilized. See Proxy at 92. For the same

reasons mentioned above, the failure to disclose the individual multiples renders the summary of

the analysis materially incomplete and misleading.

       40.     Finally, the Proxy also fails to disclose or misstate material information relating to

the potential conflict of interest J.P. Morgan faced as a result of the prior work it’s performed for

TCF.

       41.     Specifically, the Proxy states that “[d]uring the two year period preceding the date

of the J.P. Morgan opinion, the aggregate fees received by J.P. Morgan from TCF were

approximately $0.9 million.” Proxy at 94. However, the Proxy fails to disclose the specific work

J.P. Morgan performed for TCF and the fees received in connection which each service it provided.

       42.     Such information is material to TCF shareholders. Indeed, it is imperative for

shareholders to be able to understand what factors might influence the financial advisor’s

analytical efforts. A financial advisor’s own financial interest in a proposed merger must be

                                                 12
           Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 13 of 18



carefully considered in assessing how much credence to give its analysis.              A reasonable

shareholder would want to know about any economic motivations the advisor, employed by a

board to assess the fairness of the merger to the shareholders, might have. Especially when that

motivation could rationally lead the advisor to favor a deal at a less than optimal price, because

the procession of a deal was more important to him than approving a deal at a truly fair price to

shareholders. Consequently, the omission of the specific work J.P. Morgan performed for TCF

and the fees received in connection with each service provided renders the Proxy incomplete and

misleading.

          43.   Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          44.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming special meeting of the Company’s

shareholders, Plaintiff will be unable to make an informed decision regarding whether to vote his

shares in favor of the Proposed Transaction, and he is thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                             COUNT I

Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

                                                  13
           Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 14 of 18



of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          47.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          48.   The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          49.   Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for TCF; (ii) the valuation analyses

performed by J.P. Morgan in support of its fairness opinion; and (iii) the potential conflict of

interest J.P. Morgan faced as a result of the prior work its performed for TCF.

          50.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s common shareholders although they could have done so without extraordinary

effort.

                                                  14
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 15 of 18



       51.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that J.P. Morgan reviewed and discussed its

financial analyses with the Board, and further states that the Board considered the financial

analyses provided by J.P. Morgan, as well as its fairness opinion and the assumptions made and

matters considered in connection therewith. Further, the Individual Defendants were privy to and

had knowledge of the projections for the Company and the details surrounding the process leading

up to the signing of the Merger Agreement. The Individual Defendants knew or were negligent in

not knowing that the material information identified above has been omitted from the Proxy,

rendering the sections of the Proxy identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review J.P. Morgan’s analyses in

connection with their receipt of the fairness opinions, question J.P. Morgan as to its derivation of

fairness, and be particularly attentive to the procedures followed in preparing the Proxy and review

it carefully before it was disseminated, to corroborate that there are no material misstatements or

omissions.

       52.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

                                                15
            Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 16 of 18



review of the Company’s financial projections.

           53.   TCF is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Proxy.

           54.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the special meeting of the Company’s shareholders. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

           55.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           56.   The Individual Defendants acted as controlling persons of TCF within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of TCF, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

           57.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

                                                  16
         Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 17 of 18



       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       59.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       62.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and/or permanently enjoining Defendants and their counsel, agents,

                                                 17
           Case 1:19-cv-03183-VEC Document 1 Filed 04/10/19 Page 18 of 18



employees, and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                            JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.



 Dated: April 10, 2019                                   MONTEVERDE & ASSOCIATES PC
                                                    By: /s/ Miles D. Schreiner
                                                        Miles D. Schreiner (MS-2518)
                                                        The Empire State Building 350 Fifth
                                                        Avenue, Suite 4405 New York, NY 10118
                                                        Tel:(212) 971-1341
                                                        Fax:(212) 202-7880
                                                        Email: jmonteverde@monteverdelaw.com

                                                         Attorneys for Plaintiff




                                                    18
